 



Exhibit 10.3

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT, dated as of December 19, 2007 but effective
pursuant to Section 7 (this “Agreement”), is between Quanex Corporation, a
Delaware corporation (“Quanex”), and Quanex Building Products LLC, a Delaware
limited liability company (“Spinco”).

WHEREAS, Quanex and Spinco have entered into a Distribution Agreement, dated as
of December 19, 2007 (the “Distribution Agreement”), pursuant to which
(i) Quanex will transfer or cause to be transferred to Spinco all of the Spinco
Assets (as such term and other capitalized terms not defined herein are defined
in the Distribution Agreement), which represent substantially all of the assets
comprising Quanex’s building products divisions, and Spinco intends to assume
all of the Spinco Liabilities and (ii) all of the issued and outstanding Spinco
Common Stock will be distributed on a pro rata basis to the holders as of the
Record Date of the outstanding Quanex Common Stock;

WHEREAS, this Agreement, the Distribution Agreement, the Tax Sharing Agreement
between Quanex and Spinco dated as of December 19, 2007, and the Employee
Matters Agreement between Quanex and Spinco dated as of December 19, 2007
(collectively, the “Transaction Agreements”) set forth certain transactions that
are conditions to consummation of the transactions contemplated by the
Distribution Agreement;

WHEREAS, Quanex and one or more of the Quanex Subsidiaries (collectively, the
“Quanex Group”), on the one hand, and Spinco and one or more of the Spinco
Subsidiaries (collectively, the “Spinco Group”), on the other hand, will provide
certain services (the “Services”) to each other in accordance with the terms and
subject to the conditions set forth herein for a period described herein on and
after the Distribution Date in order to assist in the transition of the Spinco
Business;

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree as follows:

SECTION 1.  SERVICES

1.1 Services Provided by Quanex Group to Spinco Group. In order to continue the
operation of the Spinco Business and to facilitate the orderly and effective
transition of the Spinco Business from Quanex to Spinco, the Quanex Group shall
use commercially reasonable efforts to provide the Spinco Group the Services set
forth in Exhibit A, a copy of which is attached to and made a part of this
Agreement, to the extent such Services may be requested by Spinco from time to
time for the term of this Agreement. The applicable rates, fees and charges
associated with each Service are also set forth in Exhibit A.  Any additional
services to be provided by the Quanex Group but not specifically detailed in
Exhibit A or any change in the fees to be charged from that set forth on
Exhibit A shall be mutually agreed upon by the parties as an amendment to
Exhibit A.

 

 



--------------------------------------------------------------------------------



 



1.2 Services Provided by Spinco Group to Quanex Group. In order to continue the
operation of the Quanex business and to facilitate the orderly and effective
transition of the Spinco Business from Quanex to Spinco, the Spinco Group shall
use commercially reasonable efforts to provide the Quanex Group the Services set
forth in Exhibit B, a copy of which is attached to and made a part of this
Agreement, to the extent such Services may be requested by Quanex from time to
time for the term of this Agreement. The applicable rates, fees and charges
associated with each Service are also set forth in Exhibit B.  Any additional
services to be provided by the Spinco Group but not specifically detailed in
Exhibit B or any change in the fees to be charged from that set forth on
Exhibit B shall be mutually agreed upon by the parties as an amendment to
Exhibit B.

SECTION 2.  PERFORMANCE OF SERVICES

2.1 Manner of Performance.  Each of the Quanex Group and the Spinco Group agrees
that it shall use commercially reasonable efforts to cause each of its
respective personnel who previously provided the Services being requested herein
prior to the Distribution Date to perform the Services with the same degree of
care, skill, confidentiality and diligence with which such personnel perform
similar services for such party, but in no event less than in conformance with
industry standards.  Each of Quanex and Spinco shall ensure that its personnel
occupying positions related to the support of the Spinco Business and the Quanex
business, respectively, shall devote sufficient time and effort as reasonably
required to perform the Services.  If a dispute arises over the nature or
quality of the Services, the prior practice of Quanex with respect to the
Services, as determined from the books and records of Quanex relating to its
business or the Spinco Business, shall be conclusive as to the nature and
quality of the Services.

2.2 Provision of Information.  Any data, information, equipment or general
directions necessary for the Quanex Group or the Spinco Group to perform the
Services shall be submitted to the party performing the Services in a timely
manner.

2.3 Termination of Any Service.  The termination of any one or more of the
specific Services shall have no impact on the Quanex Group’s or the Spinco
Group’s obligation to continue to provide any other Services.

2.4 Laws and Regulations.  Quanex represents and agrees that it and each member
of the Quanex Group, and Spinco represents and agrees that it and each member of
the Spinco Group, will use the Services provided hereunder only in accordance
with all applicable federal, state and local laws and regulations, and in
accordance with the conditions, rules, regulations and specifications which may
be set forth in any manuals, materials, documents or instructions provided on or
prior to the date of this Agreement.

2.5 Modification of Service Levels.  Prior to the end of the first calendar
month following the Distribution Date and prior to the end of every calendar
month thereafter, the parties will review the Services provided to discuss
whether the Services will remain at the same level or decrease during the next
immediately succeeding month.  Each party will notify the other in writing of
any Service reduction or termination of Services pursuant to Section 8.

 

             
 
    - 2 -  




--------------------------------------------------------------------------------



 



2.6 No Warranty. THIS IS A SERVICE AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR GUARANTIES, AND THERE ARE NO
IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A PARTICULAR PURPOSE.

2.7 Use of Subcontractors. Each of Quanex and Spinco may hire or engage one or
more subcontractors to perform any or all of its Services; provided, that, each
of Quanex and Spinco will in all cases remain responsible for all of their
respective obligations under this Agreement, including, without limitation, with
respect to the scope of the Services, the standard for Services and the content
of the Services provided.  Under no circumstances will Spinco be responsible for
making any payments directly to any subcontractor engaged by Quanex, nor will
Quanex be responsible for making any payments directly to any subcontractor
engaged by Spinco.

SECTION 3.  CHARGES FOR SERVICES

From and after the date of this Agreement and throughout the term of this
Agreement, Spinco agrees to pay to Quanex on a monthly basis the service fees
set forth on Exhibit A, and Quanex agrees to pay Spinco on a monthly basis the
service fees set forth on Exhibit B.  The parties agree that the amounts to be
paid for Services rendered hereunder are intended to both reasonably cover the
Quanex Group’s and the Spinco Group’s costs in providing the Services and be
competitive with the amount charged by third parties for similar services.

SECTION 4.  PAYMENT OF CHARGES AND REIMBURSEMENTS

On or before the 15th day of each month during the term of this Agreement, each
party (or its designee) shall submit to the other party an invoice for the
Services provided hereunder during the immediately preceding calendar month
representing amounts determined in accordance with Section 3 above, if any. 
Subject to Section 5.2, each party shall remit payment to the other party within
fifteen days after its receipt of such invoice.  Unless otherwise agreed to in
writing, each party shall remit all funds due under this Agreement to the other
party (or its designee) by wire transfer in immediately available funds based on
the instructions set forth in Exhibit C, a copy of which is attached to and made
a part of this Agreement.  

SECTION 5.  RECORDS AND AUDITS
 

5.1 Records Maintenance and Audits.  All records and other information
generated, gathered or maintained by each party in connection with its provision
of the Services pursuant to this Agreement shall be the proprietary material of
the party receiving the Services.  Each party shall provide the party receiving
the Services the originals of such records and other information, and any copies
kept by Quanex with Spinco’s consent or by Spinco with Quanex’s consent shall
remain subject to Section 6 hereof.  Each of Quanex and Spinco shall, for two
years after the termination of this Agreement, maintain records and other
evidence sufficient to accurately and properly calculate the amounts due
determined in accordance with Section 3 hereof.  Each of

 

             
 
    - 3 -  




--------------------------------------------------------------------------------



 



Quanex and Spinco or each of their respective representatives shall have
reasonable access, after requesting such access in writing, during normal
business hours to such records for the purpose of auditing and verifying the
accuracy of the invoices submitted regarding such amounts due.  Any such audits
performed by or on behalf of Quanex or Spinco shall be at the requesting party’s
sole cost and expense.  The party being audited shall fully cooperate with the
auditing party’s representatives to accomplish the audit.  Each party shall have
the right to audit the other party’s books for a period of one year after the
month in which the Services were rendered.  

5.2 Disputed Amounts.  In the event of a good-faith dispute as to the amount or
propriety of any invoice or any portions thereof submitted pursuant to
Sections 3 and 4, the party receiving the Services shall pay all charges on such
invoice other than disputed amounts and shall promptly notify the other party in
writing of such disputed amounts.  So long as the parties are attempting in good
faith to resolve the dispute, neither party shall be entitled to terminate the
Services related to, or that are the cause of, the disputed amounts. If it is
determined that the party receiving Services is required to pay all or a portion
of the disputed amounts to the party providing Services, the party receiving the
Services shall pay such amounts promptly and in no case more than five days
after such determination is made.  

5.3 Undisputed Amounts.  Any statement or payment not disputed in writing by
Spinco or Quanex within one year after the month in which the Services were
rendered shall be considered final and no longer subject to adjustment.

5.4 Set Off. Each party shall have the right to set off any amounts owed to such
party by the other party under this Agreement.  

SECTION 6.  CONFIDENTIALITY

Each party acknowledges that in connection with its performance under this
Agreement, it may gain access to confidential material and information that is
of a proprietary, technical or business nature to the other party with respect
to the Services being performed hereunder. Therefore, each party agrees that it
shall not, and shall cause each of its respective officers, directors,
employees, and other agents and representatives, including attorneys, agents,
customers, suppliers, contractors and consultants (collectively, such party’s
“Representatives”), not to, directly or indirectly, disclose, reveal, divulge or
communicate to any person (other than Representatives of such party who
reasonably need to know such information in providing Services hereunder) or use
or otherwise exploit for its own benefit or for the benefit of any third party,
any of the other party’s Confidential Information (as defined below). If any
disclosures are made by a party to its Representatives in connection with such
Representatives providing Services hereunder, then the Confidential Information
so disclosed shall be used only as required to perform the Services. Such party
shall use the same degree of care to prevent and restrain the unauthorized use
or disclosure of the other party’s Confidential Information by any of its
Representatives as they currently use for their own confidential information of
a like nature, but in no event less than a reasonable standard of care. If a
party is required to disclose Confidential Information of the other party due to
a provision of law or a compulsory disclosure notice of a court or governmental
agency, the party needing to make such disclosure shall promptly notify the
other party and shall assist the other party in obtaining confidential treatment
of such

 

             
 
    - 4 -  




--------------------------------------------------------------------------------



 



Confidential Information. “Confidential Information” of a party means any
information, material or documents relating to the business of such party
currently or formerly conducted, or proposed to be conducted, by such party
furnished to or in possession of the other party, irrespective of the form of
communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other documents prepared by or on behalf of
the other party that contain or otherwise reflect such information, material or
documents. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is or becomes
generally available to the public, other than as a result of a disclosure by any
member of the other party or any of its Representatives not otherwise
permissible hereunder, (ii) the other party can demonstrate was or became
available to such other party from a source other than the first party, or
(iii) is developed independently by the other party without reference to the
Confidential Information; provided, however, that, in the case of clause
(ii) above, the source of such information was not known by the other party to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the first party with respect to such
information.

Following termination of the Services hereunder, upon written request at any
time by either party, the parties shall account for and return or destroy all
papers, books, records and electronic records containing any Confidential
Information.


SECTION 7.  TERM OF AGREEMENT
 

Unless sooner terminated pursuant to Section 8 hereof, this Agreement shall
become effective and shall be for a term commencing on the Distribution Date and
ending on the last day of the twelfth calendar month following the month in
which the Distribution Date occurs.  

SECTION 8.  TERMINATION
 

8.1 Termination of Agreement.  At any time or from time to time, either party
may terminate this Agreement for any reason whatsoever by giving the other party
at least 45 days’ prior written notice to that effect.  Each party shall pay the
other party for all charges determined pursuant to Section 3 and incurred up to
the date of such termination.  Subject to Section 5, either party may also
immediately terminate this Agreement if the other party does not tender payment
for the Services within fifteen days after such party is given written notice of
a failure to pay.  

8.2 Termination of Services.  At any time or from time to time, either party may
terminate any one or more of the specific Services provided hereunder by giving
the other party at least thirty days’ prior written notice to that effect.  At
any time or from time to time, either party may immediately terminate any one or
more of the specific Services if the providing of such Service would violate any
applicable regulation, statute, ordinance or other law; provided, however, that
a party shall give the other party prompt written notice when it intends to
terminate any specific Services for this reason.  

 

             
 
    - 5 -  




--------------------------------------------------------------------------------



 



SECTION 9.  MISCELLANEOUS
 

9.1 Force Majeure.  Neither party shall have any obligation to perform any
specific Service hereunder if its failure to do so is caused by or results from
any act of God, governmental action, natural disaster, strike, terrorism, war,
insurrection or other cause or circumstances beyond its control, which acts or
occurrences make it impossible for such party to carry out its obligations under
this Agreement.  During the term of the force majeure, the party receiving the
Service shall have no obligation to pay for the specific Service that the other
party does not provide as a result of the force majeure.  

9.2 Limitation of Liability.  EXCEPT FOR FAILURE TO COMPLY WITH THE
CONFIDENTIALITY PROVISIONS HEREIN AND FOR FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY
KIND OR NATURE WHATSOEVER, INCLUDING LOST PROFITS AND GOODWILL, WITH RESPECT TO
THE SERVICES PROVIDED UNDER THIS AGREEMENT.  IN NO EVENT SHALL EITHER PARTY’S
LIABILITY HEREUNDER EXCEED THE TOTAL AMOUNT OF CASH COMPENSATION THAT SUCH PARTY
IS PAID UNDER THIS AGREEMENT.  

9.3 Indemnification.  Each party shall release, defend (upon the other party’s
request), protect, indemnify and save the other party, its employees,
contractors, subcontractors (of any tier) and agents harmless from and against
all liability, claims, costs, expenses, demands, suits and causes of action of
every kind and character arising in favor of or against the first party, its
employees, contractors, subcontractors (of any tier) or agents, on account of
personal injuries to or death of any person, or damages to or the loss or
destruction of property, incident to or in connection with or arising out of: 
(a) the presence of any of such party’s employees, contractors, subcontractors
(of any tier) or agents on the other party’s premises, (b) the negligent act or
omission of such party or its employees, contractors, subcontractors (of any
tier) or agents or (c) the failure of such party to comply with the provisions
of this Agreement.  The foregoing shall not be interpreted to require either
party to indemnify the other party against the gross negligence or willful
misconduct of the other party, its employees, contractors or agents.  

9.4 Independent Contractor:  The parties hereto agree that the Services rendered
by the Quanex Group and the Spinco Group in the fulfillment of the terms and
obligations of this Agreement shall be as an independent contractor and not as
an employee, and with respect thereto, the Quanex Group, the Spinco Group and
their respective employees, contractors or agents are not entitled to the
benefits provided by the other party to its employees including, but not limited
to, group insurance and participation in any employee benefit and pension plans.
Further, nothing stated in this Agreement shall be construed to make any member
of the Quanex Group an agent, partner or joint venturer of or with any member of
the Spinco Group or to make any member of the Spinco Group an agent, partner or
joint venturer of or with any member of the Quanex Group.  No employee,
contractor or agent of either the Quanex Group or the Spinco Group shall
represent himself to third persons to be other than an independent contractor of
the other party, nor shall he permit himself to offer or agree to incur or
assume any obligations or commitments in the name of such party or for such
party without the prior consent and authorization of such party.  

 

             
 
    - 6 -  



--------------------------------------------------------------------------------



 



9.5 Complete Agreement.  This Agreement and the Exhibits hereto, the other
Transaction Agreements and other documents referred to herein and therein shall
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and shall supersede all previous negotiations, commitments
and writings with respect to such subject matter.  

9.6 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
conflicts of laws principles.  

9.7 Notices.  All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice): 

If to Quanex or any member of the Quanex Group prior to the Distribution Date,
to:

Quanex Corporation
1900 West Loop South, Suite 1500
Houston, Texas 77027
Attention: General Counsel
Facsimile: (713) 626-7549

and

Gerdau S.A.
Avenida Farrapos, 1811
Porto Alegre, RS 90220-005
Brazil
Attention: Expedito Luz
Fax: 55-51-3323-2288

with a copy to:

Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Michael W. Conlon
Facsimile: (713) 651-5246

 

             
 
    - 7 -  




--------------------------------------------------------------------------------



 



and

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alan Klein
Facsimile: (212) 455-2502

If to Quanex or any member of the Quanex Group following the Distribution Date,
to:

Gerdau S.A.
Avenida Farrapos, 1811
Porto Alegre, RS 90220-005
Brazil
Attention: Expedito Luz
Fax: 55-51-3323-2288

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Alan Klein
Facsimile: (212) 455-2502

If to Spinco or any member of the Spinco Group, to:

Quanex Building Products LLC
1900 West Loop South, Suite 1500
Houston, Texas 77027
Attention: President
Facsimile: (713) 626-7549

with a copy (which shall not constitute effective notice) to:

Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Attention: Michael W. Conlon
Facsimile: (713) 651-5246

or to such other address as any party hereto may have furnished to the other
parties by a notice in writing in accordance with this Section.

 

             
 
    - 8 -  




--------------------------------------------------------------------------------



 



9.8 Amendment and Modification.  This Agreement may be amended, modified or
supplemented only by a written agreement signed by all of the parties hereto.  

9.9 Successors and Assigns; No Third-Party Beneficiaries.  This Agreement and
all of the provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their successors and permitted assigns, but neither this
Agreement nor any of the rights, interests and obligations hereunder shall be
assigned by any party hereto without the prior written consent of the other
party.  Except for the provisions of Section 9.3, which are also for the benefit
of the indemnitees, this Agreement is solely for the benefit of Quanex and
Spinco and their respective subsidiaries, affiliates, successors and assigns,
and is not intended to confer upon any other persons any rights or remedies
hereunder  

9.10 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  

9.11 Interpretation.  The Section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties hereto and shall not in any way affect the meaning or interpretation of
this Agreement.  

9.12 Severability.  If any provision of this Agreement or the application
thereof to any person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.  

9.13 References; Construction.  References to any “Exhibit” or “Section,”
without more, are to Exhibits and Sections to or of this Agreement.  Unless
otherwise expressly stated, clauses beginning with the term “including” or
similar words set forth examples only and in no way limit the generality of the
matters thus exemplified.  

9.14 Termination.  Notwithstanding any provision hereof, this Agreement may be
terminated at any time prior to the Distribution Date by and in the sole
discretion of the Board of Directors of Quanex.  In the event of such
termination, no party hereto shall have any liability to the other party hereto
by reason of this Agreement.  

9.15 Consent to Jurisdiction and Service of Process.  Each of the parties to
this Agreement hereby irrevocably and unconditionally (i) agrees to be subject
to, and hereby consents and submits to, the jurisdiction of the courts of the
State of Delaware and of the federal courts sitting in the State of Delaware,
(ii) to the extent such party is not otherwise subject to service of process in
the State of Delaware, appoints the Corporation Trust Company as such party’s
agent in the State of Delaware for acceptance of legal process and (iii) agrees
that service made on any such agent set forth in (ii) above shall have the same
legal force and effect as if served upon such party personally within the State
of Delaware.

 

             
 
    - 9 -  




--------------------------------------------------------------------------------



 



9.16 Waivers.  Except as provided in this Agreement, no action taken pursuant to
this Agreement, including, without limitation, any investigation by or on behalf
of any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement.  The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.

9.17 Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.

9.18 Waiver of Jury Trial.  Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any litigation, claim,
action, suit, arbitration, inquiry, proceeding, investigation or counterclaim
(whether based in contract, tort or otherwise) arising out of or relating to
this Agreement or the actions of the parties hereto in the negotiation,
administration, performance and enforcement thereof.

 

             
 
    - 10 -  




--------------------------------------------------------------------------------



 



The parties hereto have executed this Agreement on the date first written above,
to be effective on the Distribution Date.

           
Quanex Corporation
      By:   /s/ Thomas M. Walker         Thomas M. Walker         Senior Vice
President — Finance and
Chief Financial Officer        Quanex Building Products LLC
      By:   /s/ Kevin P. Delaney         Kevin P. Delaney        Senior Vice
President —
General Counsel and Secretary     

 

- 11 -